Citation Nr: 0601137	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  94-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD)

2.  Entitlement to an earlier effective date than May 21, 
1992, for an award of nonservice-connected (NSC) disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In June 1997, the Board 
remanded the case to the RO for additional development.  
Thereafter, the veteran brought a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) from a 
December 1999 Board decision that denied entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD, and entitlement to an earlier effective date 
than May 21, 1992, for NSC pension benefits.  In March 2001, 
the Court vacated the December 1999 Board decision and 
remanded the case to the Board for another decision, taking 
into consideration matters raised in its order.  

In July 2002, the Board undertook additional development on 
its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in July 2003, the Board remanded the case to the 
RO for the additional development.  The case was recently 
returned to the Board for appellate consideration.    


FINDINGS OF FACT

1.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
in service.

2.  Diagnoses of PTSD related to military service are not 
based on a credible stressor from the veteran's active 
service that can be verified.

3.  The competent and probative medical evidence does not 
associate an acquired psychiatric disorder other than PTSD 
with the veteran's active service on any basis.

4.  An unappealed May 1982 rating decision denied the 
veteran's claim of entitlement to nonservice-connected 
pension benefits.

5.  The RO rating decision in December 1992 granted 
entitlement to NSC disability  pension benefits, effective 
May 21, 1992, the date of receipt of claim; there was 
evidence that established a disability not the result of 
willful misconduct was totally disabling from January 4, 
1992.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active military service, and 
a psychosis may not be presumed to have been incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for an effective date of January 4, 1992, 
for NSC disability pension benefits have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.157, 
3.160, 3.400 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the veteran received notice of the December 
1992 decision and a July 1994 rating decision through the 
August 1994 statement of the case (SOC).  This document and 
the July 1995, October 1996, June 1999, and May 2005 
supplemental statements of the case (SSOCs) apprised the 
veteran of the information and evidence needed to 
substantiate his claims, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, November 2002 and January 2004 letters taken 
together informed the veteran of the provisions of the VCAA 
and advised him to identify any evidence in support of his 
claims that had not been obtained.  The Board issued 
additional duty to assist correspondence in October 2001 and 
the RO did as well in August 1992 and March 1996, with regard 
to the claim of service connection for PTSD, and the recent 
Board remand that further emphasized relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection and an earlier effective date for NSC disability 
pension.  The VCAA letters read together specifically 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio, supra. 

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication in the claim and as a 
result the timing of the notice does not comply with the 
express requirements of the law as discussed in Pelegrini.  
However that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below the Board concludes that the applicable notice and duty 
to assist requirements have been substantially met in this 
case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the January 2004 
letter had a specific reference on page 4 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination. With respect to the content of the respective 
VCAA notices, they did contain language that invited the 
veteran to submit evidence he felt would support his claims.  
Thus the Board finds that the appellant did have actual 
notice of the obligation to submit all relevant evidence to 
VA.  In the context of the entire record, the content 
requirements for a VCAA notice have been amply satisfied by 
the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran received 
several VA examinations that contained competent medical 
opinions regarding a nexus between his military service and 
PTSD.  The medical opinions addressed the specific questions 
in order to provide a record that would support an informed 
determination.  Stegall v. West, 11 Vet. App. 268 (1998).  
The veteran also testified at a RO hearing and the record 
includes an extensive development for VA and private 
treatment records, and service department records.  Although 
the claim for an earlier effective date for NSC disability 
pension arose from an initial rating determination and could 
arguably come within the guidance in VAOPGCPREC 8-03 by 
analogy, the record shows there was substantial VCAA notice 
and duty to assist compliance on this issue through the 
referenced correspondence. 

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his claims for 
service connection.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).


Analysis

Service Connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

Prior regulations provide that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Subsequently, eligibility for service connection of a PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

Currently, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as pertinet to the veteran's claim: (1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) as amended at 67 Fed. Reg. 10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  The Board notes that 38 C.F.R. § 
3.304(f), as written above was amended to conform to the 
Cohen holding. 64 Fed. Reg. 32807 (1999).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy. If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
2002); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  The requisite additional evidence needed for 
corroboration may be obtained from sources other than the 
veteran's service medical records.  Moreau, supra; see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred both 
prior to and during his military service.  He also asserts 
that he suffered from a mental disorder aggravated in service 
in combat.  The veteran described these stressful events in 
numerous written statements, as well as during a hearing at 
the RO in February 1995.  He related through his 
correspondence and hearing testimony that he joined the Army 
several weeks after he witnessed his father beat his mother 
to death with a baseball bat.  He was sent to Vietnam where 
he was involved in communications and radio repair.  He also 
reported that he witnessed the death of a close friend who 
was hit in the head by a rocket in February 1971 while 
stationed at Ban Me Thout, although he testified that he was 
unable to recall his friend's name specifically.  These 
events are summarized in correspondence VA received late in 
1992 and early in 1993.  In the latter correspondence he 
wrote that he thought he had PTSD from his mother's death, 
but that his drug and mental problems started in 1971, 
although he felt he did well until the late 1970's.

The record reflects that the veteran has been diagnosed with 
various psychiatric disorders beginning in the early 1980's, 
about a decade after his separation from military service.  
The service medical records show the medical examination in 
July 1969 was pertinently unremarkable.  Later, he was 
monitored for substance abuse and a temporary profile was 
issued in November 1971 for behavior disorder (drug abuse).  
It was reported on the separation medical examination in 
December 1971 that no psychiatric disease was demonstrated on 
this examination.  It was noted that he had no physical or 
mental defect to warrant medical disposition. 

He supported his initial claim in March 1982 with the report 
of VA hospitalization in March 1982 that showed diagnoses of 
alcohol dependence, adjustment disorder with mixed emotional 
features, and borderline personality disorder.  Reportedly, 
he had been angry and depressed since the death of his 
brother.  It was noted he was hospitalized late in 1981 for a 
drug problem.  

A mental health center provided a report of his 
hospitalization in December 1981 that described him as a 
known polydrug abuser who had previous hospitalizations for 
addiction and who blamed the military for his addiction.  It 
was reported that he had seen psychiatrist since he was a 
teenager.  The diagnosis was polydrug addiction. Nothing in 
the above mentioned reports alluded to PTSD or incidents 
during military service that he recalled years later to 
support the diagnosis.  The report of a VA hospitalization 
from September 1983 to August 1984 shows the diagnosis was 
PTSD.  He reported attempting suicide after his mother's 
death in 1969 and he had drug problem in the military service 
and depression related to the death of his parents.  

In the late 1980's he initially reported being under fire 
when he rode in helicopters to provide radios repaired for 
field units.  The contemporaneous VA records reference 
hospital admissions related to substance abuse.  A VA 
hospitalization that began in July 1986 showed the diagnoses 
included chronic PTSD; however, the summary did not contain 
an elaboration of the incidents supporting the diagnosis.  
The VA hospitalization from September to December 1986 showed 
the diagnoses included chronic, recurrent PTSD in remission, 
and major depressive disorder.  The inpatient record included 
a psychosocial assessment noting that he experienced a 
traumatic event when his mother was murdered and another when 
his brother was murdered and that presently he was battling 
self-destructive behavior and reexperiencing, through 
intrusive mental image, the past traumatic events.  The 
diagnoses in the summary included PTSD, delayed.  On 
readmission in October 1987, the diagnoses included PTSD in 
remission.  The summary noted the veteran had diagnoses 
ranging from major depressive disorder and PTSD to mixed 
personality disorder.  The mental status examination noted 
situations that figured prominently in his thoughts included 
the deaths of his mother and brother that he witnessed, his 
Vietnam War experience and the death of his father.  

The diagnoses from the veteran's VA hospitalization from 
November 1988 to August 1989 included polysubstance abuse and 
depression.  It was noted he veteran witnessed the death of 
his mother and continued to have nightmares about the 
incident.  There was a reference to drug use beginning during 
military service and several hospitalizations for drug 
treatment after the death of his brother.  It was noted VA 
had treated him for PTSD and he was sent to a Vet Center with 
regard to his PTSD.  Regarding PTSD, the domiciliary 
interview late in 1988 noted he denied PTSD related symptoms 
in discussing his military history.  Records from a VA 
hospitalization in January 1990 showed major depression and 
noted PTSD being diagnosed in 1988.  VA hospitalization in 
November 1991 showed the diagnoses were cocaine and alcohol 
dependence and rule out PTSD.  The summary noted he reported 
nightmares from seeing his brother killed in 1982 and earlier 
from his mother's death.  He also reported occasional 
nightmares from his Vietnam experience, without further 
elaboration.  

The report of a VA hospitalization in January 1992 noted 
adjustment disorder with depressed mood, mixed substance 
abuse and passive aggressive personality disorder.  The 
report noted the veteran talked about witnessing his father 
kill his mother.  

The report of VA hospitalization from August to September 
1993 included a diagnosis of PTSD (possibly premilitary) in 
addition to substance abuse and major depression.  The report 
alluded to behaviors related to his father's involvement in 
his mother's death and that he denied any psychiatric 
problems prior to Vietnam, although there was no elaboration 
of Vietnam events.   

The veteran told a VA examiner in February 1994 that two 
weeks before he joined the military his father killed his 
mother and he was unable to deal with it.  In Vietnam he 
reported not being directly involved in combat or killing but 
that he began using heroin.  After service he reported other 
substance use.  The examiner noted the veteran did not dwell 
on combat experiences as he was not in combat, although at 
the time he had dreams of his mother and her death.  He 
stated it was hard for him to separate out his Vietnam 
experiences from his mother's death.  The diagnoses were 
depressed mood, probably dysthymia, and substance abuse.  The 
examiner stated that the veteran did not appear to fit the 
criteria for a military-related PTSD, although substance 
abuse clouded the issue.  The examiner stated the veteran may 
have some PTSD symptoms or a full-blown disorder secondary to 
early family traumas and most particularly witnessing the 
murder of his mother.

When VA hospitalized the veteran in April 1994, it was noted 
that he had PTSD based on his Vietnam service and witnessing 
his mother's death.  The diagnosis was bipolar mood disorder.  
The report of his readmission in December 1994 showed a 
diagnosis of history of PTSD and alcohol and cocaine 
dependence.  The report of his VA hospitalization in February 
1995 showed the diagnosis was cocaine, alcohol and Valium 
dependency.  It was noted the veteran gave a history of 
multiple diagnoses including PTSD.  According to the summary, 
the veteran claimed he witnessed the death of his mother, 
that there was marked violence in Vietnam and that he 
witnessed the death of his son by gang violence.  

A VA examiner in April 1995 reported the diagnosis of PTSD 
and noted the veteran was not wounded in service but received 
a Bronze Star for valor, and that he recalled training some 
Vietnamese.  He recalled seeing a friend killed by a rocket 
in Vietnam.  He also recalled the death of his mother and 
having nightmares in Vietnam during rocket attacks.  The 
examiner commented that PTSD was latent because of violent 
experiences prior to service.  The examiner believed that 
these symptoms came to fruition in service, and that combat 
either precipitated PTSD or aggravated a preexisting latent 
PTSD.

A letter dated in November 1996 from an individual at 
Catholic Charities affiliate referred to the veteran as a 
"client and a friend" for about six years and had discussed 
the traumatic experiences of the death of his mother and of a 
friend in a rocket attack in Vietnam.  The writer opined that 
the veteran had PTSD because he had not overcome and properly 
dealt with these incidents.  A co worker provided similar 
information early in 1997. 

In March 1997, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), but known at that time as the U.S 
Army & Joint Services Environmental Support Group (ESG), 
provided the Operational Report-Lessons Learned (OR-LL) 
submitted by the 69th Maintenance Battalion, the higher 
headquarters of the 128th Signal Company, to which the 
veteran was assigned, for the period ending on April 30, 
1971.  Also enclosed was the OR-LL submitted by the 54th 
General Support Group, the higher headquarters of the 69th 
Maintenance Battalion, for the same period.  It was noted 
that the OR-LL's include the reporting unit's location, 
missions, operations, and significant activities.  Based on 
its review, the USASCRUR stated that Morning Reports for the 
128th Signal Company showed no casualties for the period from 
January to March 1971. The only casualty close to that period 
involved the death of a unit member in April 1971, as a 
result of a self-inflicted gunshot wound to the head at Cam 
Rahn Bay.  These reports made no mention of a rocket attack 
resulting in the death of a soldier in February 1971 at Ban 
Me Thout as the veteran had recalled or any other hostile 
action.

The VA psychiatric and psychology examinations in September 
1997 showed several Axis I diagnoses, including PTSD and 
major depression.  The psychiatry examiners had access to the 
psychological evaluation that suggested a diagnosis of PTSD 
but noted that it was unclear whether the origin of PTSD was 
due to military experience or, as appeared to be the case, 
more likely based on events immediately predating his 
military service.  The psychology report concluded that it 
was likely the veteran's military experience did exacerbate 
and/or precipitate the presence of PTSD symptoms.  

One of the psychiatric examiners reported the veteran's 
Vietnam recollections that also included his statement that 
he had to kill a lot of people and that he received two 
Bronze Stars, and that he had been subjected to a lot of 
rocket and grenade firing, especially in the perimeter.  He 
stated the most difficult part was being constantly subjected 
to rocket fire.  The examiner stated the claims file was 
reviewed and opined that several factors contributed to the 
veteran's PTSD.  The veteran's PTSD was the result of 
military and civilian traumatic events and it was aggravated 
by military service stressors, noting mortar fire and a 
constant fear of death.  The examiner noted specifically the 
witnessed death from rocket fire.  

A different examiner also reviewed the claims file and noted 
the veteran stated that in Vietnam he was not directly 
involved in combat or killing, although he related the 
incident when a friend was killed occurred in the field 
during a rocket attack.  The Axis I diagnoses included PTSD.  
The examiner explained that although the veteran had symptoms 
of PTSD he would not fit the criteria for PTSD as he had 
traumatic stress two weeks before he went into the service.  
The examiner stated that although the veteran's military 
experience did exacerbate or precipitate the presence of PTSD 
symptoms, this was not full-blown PTSD which is primarily 
service-connected.  This examiner reviewed the file again in 
April 1999 and stated PTSD was not service-connected since 
there were no reports of stressors from the ESG report or the 
veteran's history.  However the veteran had suffered from 
PTSD which is premilitary service as evidenced by his 
witnessing the death of his mother and the deaths and 
illnesses of other family members.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  The CAVC has noted that 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the existence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the CAVC elaborated 
on the analysis in Zarycki.  In Zarycki, the CAVC held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the CAVC held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The CAVC also held in West a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14.  These include 
certain awards specifically denoting combat participation 
(the Combat Infantryman Badge and the Combat Action Ribbon), 
a decoration awarded for combat incurred wounds (the Purple 
Heart Medal), and certain decorations that are awarded only 
for valor in combat with the enemy.  The record in this case 
shows the veteran was not awarded any of these awards or 
decorations.  He did receive a Vietnam Service Medal with a 
Bronze Star, but there is no indication from the separation 
record or personnel records that he received the United 
States military citation, the Bronze Star Medal with "V" 
Device, which is one of the specified awards.

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  As noted, the narrative information 
extracted from the personnel records does not offer any 
supporting information.  The veteran's assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or that 
an event claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed [in- service] 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau, 9 Vet. 
App. at 394-96.  Thus other "credible supporting evidence 
from any source" must be provided to insure that the event 
alleged as the stressor in service occurred.  Cohen, 10 Vet. 
App. at 147.  The veteran's principal contention was that he 
witnessed the death of a service comrade at a specific time 
and location, but the official records were searched and the 
event was not confirmed in records that would have included 
the relevant information.  Furthermore, the veteran had 
related an inconsistent history in that he had stated not 
having been in combat.

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.  However, the existence of a 
stressor whether being relied on to show service incurrence 
or aggravation must be substantiated.

As a result or the case law, the analysis of stressor 
verification is not so much bisected by whether the event is 
"combat" or "noncombat," but whether there is "conclusive 
evidence" of a combat stressor, or "credible supporting 
evidence from any source" of a combat or noncombat stressor.  
The veteran has been requested to identify events in service 
that he believes are the stressor or stressors but the 
contemporaneous service medical records or unit records do 
not corroborate him.  In addition, he did not respond to the 
recent duty to assist letter with any specific time frame to 
permit a search for unit records corroborating the attacks he 
recalled.  The existence of a stressor, but not its 
sufficiency, is an adjudication determination.   

The Manual M21-1 provides that if medical evidence 
establishes a valid diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in-
service stressor, contact the U.S. Armed Services Center for 
Unit Records Research (CURR).  However, the veteran has not 
submitted the information needed to facilitate a meaningful 
search.  His most recent statement was in response to the 
SSOC in June 1999 where he pointed out he received a Bronze 
Star, but as noted previously this was not a type of 
individual decoration listed in the examples of decorations 
which may serve as evidence that the veteran engaged in 
combat.  Thus, upon review of the record, including the 
veteran's correspondence received in June 1999, the Board 
must find that, at this time, the record currently fails to 
corroborate his accounts of alleged stressful events or 
provide the type of information that would serve to 
corroborate any of his claimed stressors.  

While the veteran has been diagnosed with PTSD, the question 
of whether he was exposed to a stressor in service is a 
factual determination for adjudicators.  Just because, as in 
this case, a physician or other health professional accepted 
appellant's description of his experiences as credible and 
diagnosed appellant as suffering from PTSD, as most recently 
reflected in the April 1999 VA examination addendum, does not 
mean the Board was required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressor must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  Although he clearly has a civilian 
stressor before he entered service, the information he relies 
on during military service to relate his PTSD to service on 
any basis requires confirmation under the standards set forth 
above.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with PTSD 
which has been linked to stressors both civilian and 
military.  However, the documentation from the service 
department and the personnel record information does not 
place him in any action, such as he described, that could 
come within the definition of engaging in combat with the 
enemy as reflected in the relevant VA General Counsel 
opinion.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West v. Brown, 7 Vet. App. 70, 
79-80 (1994).  Indeed, the information from the service 
department was clear in that it failed to record the 
incidents the veteran alleged to have occurred, and he did 
not specify any other incident on the VA clinical evaluations 
that could be corroborated.  The record does not allow for 
application of the liberalized standard for such claims 
established in Pentecost v. Principi, 16 Vet. App. 124, 127-
28 (2002) since there is no independent evidence of events he 
described.  Unlike the situation in Pentecost where there 
existed specific dates when attacks occurred and morning 
report information from which personal exposure could be 
implied, the record in this case contains only general 
references without any specificity from which the veteran's 
personal exposure could be implied.  He did not offer more 
specific information, although being offered the opportunity 
to do so.  And, as noted previously there are substantial 
contradictions in his recollection of miliary events, where 
on one had he stated directly not having been in combat or 
killing, but on another relying on a rocket attack causing a 
death that was not confirmed at the time he asserted the 
specific incident he relied on had occurred.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the appellate court held that a VA regulation that 
required "credible supporting evidence" of the occurrence of 
a stressor in non-combat-related PTSD claims was valid, as 
the regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  

Further, the court observed that 38 C.F.R. § 3.304(f) does 
not alter the VA's obligation to review the entire evidence 
of record, including all pertinent medical and lay evidence, 
when making a determination regarding service connection and 
that 38 C.F.R. § 3.303(a), 38 U.S.C.S. § 1154(a).  In 
addition, under 38 C.F.R. § 3.304(b)(2), history conforming 
to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles.  The court concluded that, 
accordingly, 38 C.F.R. § 3.304(f) is not contrary to 38 
U.S.C.A. § 1154(a); nor is it arbitrary or capricious.  
According to the opinion, the addition of a specific 
reference to lay evidence in 38 U.S.C.A. § 5107(b) does not 
preclude the requirement in 38 C.F.R. § 3.304(f) of "credible 
supporting evidence."  Because § 3.304(f) is consistent with 
38 U.S.C.A. § 5107(b) by not precluding the consideration of 
lay evidence, § 3.304(f) is valid.  See also Moran, 17 Vet. 
App. at 
155-59.

Thus, having accorded due consideration to the veteran's 
statements, medical reports and to official records, the 
Board concludes there is no credible evidence that the 
veteran engaged in combat and there are no corroborated 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit of the doubt standard applies.  The claim 
is denied with the preponderance of the evidence against 
entitlement to service connection for PTSD at this time as 
there is no confirmed stressor to support incurrence or 
aggravation during service of PTSD that has been linked to 
civilian events before he entered service and thereafter.  
PTSD, delayed has been reported, but there is no basis for 
assigning events in service as a factor in the development of 
PTSD manifestations since the incidents he relies on have not 
been confirmed. 

As for a psychiatric disability other than PTSD, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may be granted on a 
presumptive basis for a psychosis, if manifested to the 
required degree with the firths post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, here the record does not include competent medical 
evidence associating the diagnosed major depression/bipolar 
disorder or adjustment disorder with the veteran's military 
service.  There is no duty  have another medical 
examination/opinion where as here a veteran simply relates a 
disorder to military service and there is no competent 
medical opinion relating it to service or other competent 
evidence he suffered an event or injury that may be 
associated with symptoms he reported.  See, e.g., Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  A personality 
disorder is not a psychiatric disability for which service 
connection may be granted.  38 C.F.R. § 3.303(c).


Earlier Effective Date for NSC Disability Pension Benefits

The veteran seeks an effective date of May 21, 1992, for an 
award of NSC pension benefits.  Pertinent VA laws and 
regulations require that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p) (2005).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought. See 38 C.F.R. § 
3.155(a) (1999).  See, Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992). (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the Court's precedents and 
public policies underlying the statutory scheme). In 
determining when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim. See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992); 38 U.S.C.A. § 7104(a).

The effective date for the award of disability pension, based 
on claims received after October 1, 1984, is date of receipt 
of claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which the veteran became permanently 
and totally disabled, the disability pension award may be 
effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran. Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim. 38 
C.F.R. § 3.400(b)(1)(ii)(B).

A rating decision in May 1982 denied the veteran's claim of 
entitlement to NSC pension benefits, which he filed in March 
1982.  The decision considered adjustment disorder with mixed 
emotional features and borderline personality disorder 
insufficient evidence of disability to meet the criteria for 
NSC pension.  The RO rated the veteran's polydrug abuse and 
alcohol dependence as the result of willful misconduct.  The 
RO notified him of the decision by letter the following month 
and a notice of his appellate rights regarding the decision 
was enclosed with the notice letter.  It appears the RO 
denied a subsequent claim in June 1987 and the next pertinent 
communication was the veteran's correspondence and 
application that the RO received on May 21, 1992.  Thus, with 
the next pertinent correspondence from the veteran more than 
a one year after notification, the May 1982 decision and the 
June 1987 decision became final and are not subject to 
revision upon the same factual basis.  

In support of the claim he filed in May 1992, the veteran 
submitted reports showing that he had been hospitalized at a 
VA facility in January 1992 for adjustment disorder, multiple 
substance abuse and passive aggressive personality disorder.  
The record included VA forms noting several VA 
hospitalizations preceding the May 21, 1992, benefit 
application, although it appeared that the RO rating decision 
in December 1992 granting entitlement to NSC disability 
pension benefits relied on the January 1992 hospital summary.  
The hospital summary showed that the veteran was considered 
competent and employable when he was discharged.  His VA 
benefit application showed he last worked in April 1991.

The rating decision in December 1992 granted entitlement to 
NSC pension benefits from May 21, 1992, the date on which the 
RO received the claim.  The veteran disagreed, arguing in 
essence that he should be entitled to pension benefits from 
1982 when he filed his application in 1982 because he 
suffered from the same psychiatric symptoms back then as he 
did when the RO granted pension benefits in December 1992.  

The law is clear that the effective date of an award of 
nonservice-connected pension benefits can be no earlier than 
the date the claim was received.  See 38 C.F.R. § 
3.400(b)(1).  However, the pertinent determination is when 
the claim was received.  It would be appropriate to conclude 
that record does not show the veteran formally claiming 
entitlement to NSC pension other than in 1982 and 1987 
benefit applications.  However, the record does show an 
informal claim established with the report of VA 
hospitalization in January 1992.  This reports meets the 
standard in 38 C.F.R. § 3.157(b) which provides that a report 
of VA hospitalization will be accepted as an informal claim 
for pension previously denied for the reason that the 
disability was not permanently and totally disabling.  The 
acceptance is not discretionary as the regulation uses the 
term "will" instead of "may" in describing the treatment 
of such a report.  The same distinction appears in the 
construction of 38 C.F.R. §§ 3.151 and 3.152.  Thus, the 
rating board in May 1982 did not find the adjustment disorder 
and personality disorder sufficient to establish entitlement 
o NSC disability pension.  In the May 2005 SSOC, the stated 
rationale for the May 1992 effective date was that the record 
showed the veteran was diagnosed with adjustment disorder and 
passive aggressive personality disorder which prevented 
gainful employment.  These were diagnoses listed in the 
discharge summary from the January 1992 VA hospitalization.  
Thus an informal claim is established from the date of 
hospital admission on January 4, 1992, and serves as the 
effective date of entitlement to NSC pension benefits. 

The Board also finds no evidence of special circumstances, 
such as incapacitation, which might entitle the veteran to an 
earlier effective date as provided in 38 C.F.R. § 
3.400(b)(1)(ii)(B).  In the regard the record reflects that 
most of the hospitalizations during the year prior to May 21, 
1992 were related to alcohol and drug abuse that was 
described as continuous.  As noted previously, the RO had 
rated such abuse as the result of willful misconduct, and as 
such, the disorders could not support a claim for NSC 
disability pension. 38 C.F.R. §§ 3.1(n), 3.301(b)(c), and 
3.342(a) providing that permanent and total ratings for 
pension purposes are not authorized for disabilities that are 
the result of willful misconduct whether or not they are 
service connected.  

The liberalized effective date provision requires that the 
incapacitating disability not be the result of willful 
misconduct and the record shows that all VA hospitalizations 
in the year prior to the May 1992 filing showed variously 
identified substance abuse as the principal diagnosis for 
admission.  Furthermore all the reports show he was 
considered competent and employable at discharge.  Thus, the 
Board concludes that the hospitalization, not the result of 
the veteran's own willful misconduct, were not extensive nor 
did they prevent the veteran from filing his pension claim 
due to incapacitation.  In summary, the proper effective date 
for the veteran's entitlement to NSC disability pension is 
January 4, 1992, but no earlier.  




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD is denied.

An effective date of January 4, 1992, for an award of NSC 
disability pension benefits is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


